HEHRY, Associate Justice.
—This suit was brought by defendant in error to recover the amount of two promissory notes and to foreclose .a vendor’s lien. The defendant answered, but subsequently withdrew his pleadings,- whereupon judgment was rendered in favor of plaintiff for the amount of the notes and foreclosing the lien.
The record contains no statement of facts. It is complained that the court erred in rendering judgment in favor of plaintiff below as upon a liquidated and proven instrument when no such instrument was filed with the papers of the case or produced in evidence. There being no statement of facts or bill of exceptions showing the contrary, we are bound to presume that all proof necessary to sustain the judgment was produced. Bond v. Mallow, 17 Texas, 636.
We find no error in «the proceedings, and the judgment is affirmed.

Affirmed.

Delivered April 11, 1890.